Title: To Benjamin Franklin from Thomas Digges, 4 September 1779
From: Digges, Thomas
To: Franklin, Benjamin


Dr. Sir
Saty. morng 4 Septr. 1779
I have risqued two letters to you very lately, and having an oppertunity by private conveyance I repeat to you the substance of them. Mr. Peters’s affair has been settled to His wish as you will see by his inclosd Letter. I am rather surprisd that my bill forwarded the 9th July had not appeard on the 20th Augt.— but suppose it is at the Bankers unknown to you. There was every care and attention paid to Capt Cu——m immediately on its being known He was in England; He was wrote to three or four times with offers of service but by means of his being shifted about, I fear some of the letters did not reach him, & he might think himself neglected. He was movd from F——th by strong solicitation to P——h among the rest, but during the late alarm, I heard they were movd inland— I hourly expect a line in anr. to mine pointing out what necessarys he may want, & you may be assurd they shall be freely & carefully given him.
You will by this time have read that Capt Hutchins was taken up last Sunday at a frds. house nr. Leatherhead, his papers all seizd, has had three or four close examinations as to accomplices, & himself a close prisoner in New Prison Clerkenwell. His accusation is treasonable correspondencies with Dr. Franklin Mr S. Wharton & other Americans— A Mr. Beasley & a Mr Bundy are said to be his accomplices— it appears the former has been a carrier for him, & it looks as if he had betrayd H——s.
Since these examinations others have been taken up & their papers seizd & examind, particularly a Miss Stafford, and a Clerk of Mr Neaves who it is said lately came from Paris; all Neaves books and papers have been searchd, & they seem to be going onto the seizure of all papers of Persons who appear by the above correspondencies to have any connexion or intercourse with the partys, so that every person may suffer whose names have been imprudently used. Two friends of S W in Wimpole and Marybon street may have their papers searchd, from meerly having their names (I mean the former) imprudently mentiond in these correspondencies; which I suppose will turn out to be a meer friendly correspondence between Cap H and Mr W as Countrymen; for in these times I cannot suppose any person imprudent enough to enter into politics, or by mentioning the sailing of fleets, movements of armys, or panickes given at the apprehension of invasion, thereby be supposd to be given information.
I understand Capt H. gives himself up as a lost man & desponds very much of being acquitted, He being in the service & in all likelyhood to be tryd by Court martial. It is said He has confessd to every thing that gives the least appearance upon paper against him—not unlikely from his little acquaintance in these matters and a natural timidity he may have acknowleged too much, & thereby helped his own condemnation. By every accot his examination & papers have not led to that depth of information & the convicting others, that His prosecutors seem to be aiming to obtain. A little blood may be wanting to stop the popular clamour against our Leaders and turn the public conversation from the present gloomy state of affairs in this once great & flourishing Country. It may be necessary for you to give immediate information of this to W, to whom a letter directed in the usual way has no chance whatever of reaching him. I should be very glad to know a proper person at ostend to direct to, and it woud be useful to have your proper address when I inclose to Monr. Grand. From the situation of the two grand fleets (wch. are now said to be both within sight of St. Helens) a grand naval combat may be hourly expected, & the Empire of the Sea decided in favor of one or the other. It is a critical hour for us Englishmen. If there is not a material rumpus or convulsion to prevent it, I will write you by a friend via Holland in a very few days. I am very truly & sincerely Yours
V.J. Bertrand
 
Endorsed: Sept. 4
Notations in different hands: V.J. Bertrand Ostende 4. 7bre. 1779. / Messieurs fr. Romberg & Comp. a Ostende
